Citation Nr: 1752619	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-07 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for bilateral scars, back flank area, currently rated as 0 percent disabling.

2. Entitlement to service connection for osteopenia, to include as secondary to Cushing's disease and bilateral adrenal hyperplasia treatment.

3.  Entitlement to service connection for a lumbar spine disability (other than osteopenia), to include as secondary to Cushing's disease and bilateral adrenal hyperplasia treatment.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1966 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2017, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issue of entitlement to service connection for a lumbar spine disability (other than osteoporosis) is addressed the REMAND below.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1. The Veteran has two linear scars associated with his service-connected adrenalectomy surgery that are not unstable or painful, and do not have any other disabling effects. 

2. The Veteran manifests osteopenia as secondary to long-term steroid hormone treatment for service-connected Cushing's disease.


CONCLUSIONS OF LAW

1. For the period on appeal, the criteria for a compensable rating for bilateral scars, back flank area, have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.15, 4.16, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2017).

2. The criteria for entitlement to service connection for osteopenia, to include as secondary to Cushing's disease and bilateral adrenal hyperplasia treatment, have been met. 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination as it pertains to the scar disability itself.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Increased Rating for Scars

The Veteran has appealed the noncompensable rating assigned for his bilateral scars, back flank area, resulting from an in-service adrenalectomy. Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's bilateral scars, back flank area scars are rated together under Diagnostic Code 7804, governing the painful or unstable scars. Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. A 20 percent rating is warranted for three or four scars that are unstable or painful. Id. A 30 percent rating is warranted for five or more scars that are unstable or painful. Id.

An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar. Id. at Note 1. If one of more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the number of unstable or painful scars. Id. at Note 2. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, where applicable. Id. at Note 3.

The Veteran contends that he is entitled to an increased rating in excess of 0 percent for his scars associated with his adrenalectomy surgery. During the entire period on appeal, the Veteran generally contended that his scars resulted in back pain. At his hearing in January 2017, the Veteran clarified that he sought compensation for the residuals of his adrenalectomy in terms of internal pain and not the scars themselves - "The scars don't really bother me, it's the internal damage that was done."  Transcript of January 2017 Hearing, p. 4.

The Veteran underwent a VA scar examination in November 2013. The November 2013 examination noted that the Veteran had two curved, linear scars on his back. On examination, none of the scars affecting the trunk or extremities were painful or unstable or due to burns. The examiner noted that the "Veteran denies pain or instability of scars." The examiner noted that "on examination, no excessive scar tissue, pain or tenderness on palpation if the mid and lower back, or scars were noted." The scars did not affect the head, face or neck, and were not noted to have any effect on range of motion or function of the affected parts. No other scars were noted.

The November 2013 VA examiner also opined that the Veteran's complaints of back pain were not related to his adrenalectomy surgery or the scars which resulted from that surgery. The examiner determined that it is less likely than not that the Veteran's back pain is proximately due to or the result of bilateral adrenalectomy surgery, but rather was more likely than not the result of degenerative disc disease.

VA treatment records are largely silent for any complaints of scar symptomology, or any further objective evaluations of the scars associated with his adrenalectomy surgery. 

Overall, there is no lay or medical evidence showing that the Veteran's service-connected scars themselves are painful or unstable.  As such, an increased rating in excess of 0 percent for scars associated with his adrenalectomy surgery is not warranted in this case. Id. 

No additional higher or alternative ratings under different Diagnostic can be applied in this case. The Veteran's scars do not affect his head, face or neck, and are not deep or of an area greater than 144 square inches. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7802. There is no evidence of limitation of motion or function of the affected parts attributable to the scars. 38 C.F.R. § 4.118, Diagnostic Code 7805.

As mentioned above, at the hearing, the Veteran primarily testified that he sought compensation not for the actual scar disability residuals, but the residuals of the adrenalectomy surgery which involved possible muscle damage and for the residuals of long term steroid hormonal treatment which caused osteopenia.  These aspects of claimed disability are addressed below, but the issue of whether the scars themselves warrant a compensable rating must be denied as the preponderance of the lay and medical evidence is against the claim.

Service connection - osteopenia

The Veteran seeks service connection for back pain as proximately due to service-connected Cushing's disease.  His service treatment records reflect that he underwent adrenalectomy and, since that time, has been placed on steroid hormone therapy. He has submitted a medical treatise article indicating that osteoporosis may be a long-term effect of corticosteroid therapy. He has also submitted an opinion by his treating physician who opines that the Veteran's steroid hormone treatment for service-connected Cushing's disease since the 1970's has resulted in osteopenia, which is a known complication of long-term steroid hormone treatment. As such, the criteria for establishing service connection for osteopenia on a secondary basis have been met. 38 C.F.R. § 3.310. Thus, service connection for osteopenia is granted.


ORDER

Entitlement to a compensable rating for bilateral scars, back flank area, is denied.

Service connection for osteopenia is granted.


REMAND

In his board hearing testimony, the Veteran claimed that the adrenalectomy that he underwent in service was an invasive in nature and may have resulted in chronic back pain. As held above, the Board has awarded service connection for osteopenia which may account for some of his back pain. The Board finds a remand is warranted to develop and adjudicate the current claim in light of the Veteran's contentions and the award of service connection for osteopenia.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the November 2013 VA examiner for an addendum opinion. If the examiner is unavailable, forward the claims folder to a similarly qualified examiner. The need for additional examination is left to the discretion of the examiner. 
The examiner is requested to provide opinion as to whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability (other than osteopenia) is caused or aggravated beyond the normal progress of the disorder by service-connected osteopenia?

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Thereafter, readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

